Exhibit 10.1

 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
March 23, 2017 by and among tronc, Inc., a Delaware corporation (the “Company”),
and Oaktree Tribune, L.P. and OCM FIE, LLC, each acting severally with respect
to the Purchased Shares (as defined below) owned by it, and obligated hereunder
severally but not jointly, and referred to collectively as “Seller”), and, for
the purposes of Articles II and III hereof, the following entities (each, an
“Oaktree Fund” and collectively “Oaktree Funds”):  OCM Opportunities Fund VII,
L.P., OCM Opportunities Fund VIIb, L.P., OCM Opportunities Fund VIIb (Parallel),
L.P., Oaktree Opportunities Fund VIII, L.P., Oaktree Opportunities Fund VIII
(Parallel), L.P., Oaktree Opportunities Fund VIII (Parallel 2), L.P., Oaktree
Huntington Investment Fund, L.P., Oaktree Opportunities Fund VIIIb, L.P.,
Oaktree Opportunities Fund VIIIb (Parallel), L.P., Oaktree Value Opportunities
Fund, L.P., and Oaktree FF Investment Fund, L.P.

 

WHEREAS, Seller directly owns 3,745,947 shares of the issued and outstanding
common stock, par value $0.01 per share, of the Company (“Purchased Shares”), of
which Oaktree Tribune, L.P. owns 3,741,371 shares and OCM FIE, LLC owns 4576
shares; and

 

WHEREAS, Seller desires to sell to the Company, and the Company desires to
purchase from Seller, free and clear of any and all Liens (as defined herein),
the Purchased Shares.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
PURCHASE AND SALE; CLOSING

 

Section 1.1            Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, Seller agrees to sell, convey, assign, transfer
and deliver to the Company, and the Company agrees to purchase from Seller, all
of the Purchased Shares, free and clear of any and all mortgages, pledges,
encumbrances, liens, security interests, options, charges, deeds of trust, deeds
to secure debt, title retention agreements, rights of first refusal or offer,
limitations on voting rights, proxies, voting agreements, limitations on
transfer or claims of any kind or nature whatsoever (collectively, “Liens”),
with the obligations of Seller understood to be the several obligations of
Oaktree Tribune, L.P. and OCM FIE, LLC, each with respect only to the Purchased
Shares owned by it.

 

Section 1.2            Purchase Price. Upon the terms and subject to the
conditions of this Agreement, in consideration of the sale, conveyance,
assignment, transfer and delivery to the Company of the Purchased Shares, the
Company shall pay to Seller a price per Purchased Share of $15.00 (the “Purchase
Price”), for an aggregate price of $56,189,205 in cash (of which $56,120,565
shall be payable to Oaktree Tribune, L.P. and $68,640 shall be payable to OCM
FIE, LLC).

 

--------------------------------------------------------------------------------


 

Section 1.3            Change of Control Adjustment to Purchase Price.

 

(a)           In the event that (i) (a) a definitive agreement with respect to a
Change of Control (as defined in Section 1.3(b) below) is entered into on or
before the first anniversary of the Closing, and the transaction or series of
related transactions that are the subject of such agreement are subsequently
consummated, or (b) a Change of Control is otherwise consummated on or before
the first anniversary of the Closing, and (ii) the consideration per share
payable to holders of the Company’s common stock in connection with such
consummated Change of Control is greater than $15.00 per share, then by no later
than the closing of such Change of Control, the Company shall pay to Seller (in
the proportion based on the relative holdings of each Seller entity) the
Additional Consideration (as defined in Section 1.3(c) below). The Additional
Consideration shall be paid in cash by wire transfer of immediately available
funds to an account designated by Seller, unless the consideration to be
received by the Company’s stockholders pursuant to the consummated Change of
Control consists of securities that are free from any restrictions on transfer
and registered and freely saleable under the Securities Act of 1933, as amended
(the “Securities Act”), in which case the Additional Consideration shall be paid
in the form of such securities.

 

(b)           A “Change of Control” means a transaction or series of related
transactions resulting, directly or indirectly, in:

 

(i)            a sale or transfer (other than between the Company and any of its
subsidiaries, or between its subsidiaries) of more than 50% of the Company’s
assets on a look-through basis, including the Company’s direct and indirect
subsidiaries and their assets as assets of the Company; provided, however, that
any sale or transfer following which the stockholders of the Company existing
before such sale or transfer own more than fifty percent (50%) of the Company’s
assets on a look-through basis before giving effect to such sale or transfer
shall, in any such case, not constitute a Change of Control;

 

(ii)           any person, “group” (as such term is used in Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or entity
becomes the “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) of equity securities of the Company
representing more than fifty percent (50%) of the total voting power or economic
rights of the Company’s then outstanding equity securities;

 

(iii)          any merger with, acquisition of, consolidation with or other
similar transaction involving the Company or any of its subsidiaries; provided,
however, that (A) any merger with, acquisition of, consolidation with or other
similar transaction involving the Company in which the stockholders of the
Company existing immediately before such merger, acquisition, consolidation or
other similar transaction continue to own more than fifty percent (50%) of total
voting power and economic rights of the resulting entity’s then outstanding
securities after giving effect to such merger, acquisition, consolidation or
other similar transaction and (B) any transaction effected solely to change the
Company’s state of incorporation shall, in any such case, not constitute a
Change of Control;

 

2

--------------------------------------------------------------------------------


 

(iv)          a “Rule 13e-3 transaction” (as such term is defined in Rule 13e-3
promulgated under the Exchange Act, 17 C.F.R. § 240.13e-3) involving the Company
being taken private; or

 

(v)           a liquidation, dissolution or winding up of the Company.

 

(c)           The “Additional Consideration” shall be an amount equal to the
result of multiplying

 

(i)            the difference between (A) the consideration per share payable to
holders of the Company’s common stock in connection with the Change of Control
and (B) $15.00 by

 

(ii)           the number of Purchased Shares.

 

(d)           For purposes of calculating the “consideration per share payable
to holders of the Company’s capital stock in connection with a Change of
Control” under this Section 1.3, any securities to be delivered pursuant to a
Change of Control shall be valued as follows:

 

(i)            if traded on a national securities exchange or a national
interdealer quotation system such as the Nasdaq National Market System, the
value shall be deemed to be the average of the daily VWAP of the securities on
such exchange or quotation system for the five (5) consecutive trading days
immediately preceding the consummation of such Change of Control; and

 

(ii)           if Section 1.3(d)(i)  does not apply, the value shall be the fair
market value thereof, as determined by a nationally-recognized investment bank
unaffiliated with either party and selected by the mutual consent of the Company
and Seller (provided that in the event that the Company and Seller cannot agree
on an investment bank to perform such valuation, each of the Company and Seller
shall select a nationally-recognized investment bank unaffiliated with either
party and such two investment banks will select a third nationally-recognized
investment bank unaffiliated with either party which shall perform such
valuation). The fees and expenses of any investment bank performing the
valuation pursuant to this Section 1.3(d)(ii) shall be shared equally by the
Company and Seller.

 

Section 1.4            Expenses. Except as expressly set forth in this
Agreement, all fees and expenses incurred by a party hereto in connection with
the matters contemplated by this Agreement shall be borne by the party incurring
such fee or expense, including without limitation the fees and expenses of any
investment banks, attorneys, accountants or other experts or advisors retained
by such party.

 

Section 1.5            Closing. The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place or be directed
from the offices of Kirkland & Ellis LLP, 300 N. LaSalle Street,
Chicago, Illinois 60654, at 10:00 a.m. local time on the date hereof, or at such
other place, date or time as the parties may agree in writing (the “Closing
Date”); provided that the Company’s obligations to consummate the transactions
contemplated by this Agreement shall be conditioned on no injunction or other
order, judgment, law, regulation, decree or ruling

 

3

--------------------------------------------------------------------------------


 

or other legal restraint or prohibition having been issued, enacted or
promulgated by a court or other governmental authority of competent jurisdiction
that would have the effect of prohibiting or preventing the consummation of the
transactions contemplated hereunder.

 

Section 1.6            Closing Deliveries.

 

(a)           At the Closing, in accordance with Section 1.2, the Company shall
deliver or cause to be delivered to Seller the Purchase Price, by wire transfer
of immediately available funds to such accounts as Seller has specified in
writing.

 

(b)           At the Closing, Seller shall cause to be delivered to the Company,
by electronic delivery, the Purchased Shares, free and clear of any and all
Liens.

 

ARTICLE II
COVENANTS

 

Section 2.1            Standstill.

 

(a)           During the period beginning on the date hereof and ending on the
date that is the second anniversary of the Closing Date (the “Standstill
Period”), except as specifically permitted by the terms of this Agreement,
Seller and each Oaktree Fund shall not, and shall cause each of their respective
Affiliates (as defined in Section 5.3) not to, acquire, offer or propose to
acquire, or agree to acquire, directly or indirectly, by purchase or otherwise,
any (i) Voting Securities (as defined in Section 5.3), or (ii) direct or
indirect rights or options to acquire (through purchase, exchange, conversion or
otherwise) any Voting Securities.

 

(b)           During the Standstill Period, except upon the express prior
written invitation of the Company, Seller and each Oaktree Fund shall not, and
shall cause each of their respective Affiliates not to, directly or indirectly,
singly or as part of a partnership, limited partnership, syndicate or other
group (as those terms are used within the meaning of Section 13(d)(3) of the
Exchange Act, which meanings shall apply for all purposes of this Agreement):
(i) make, or in any way participate in, any “solicitation” of “proxies” (as such
terms are defined or used in Regulation 14A under the Exchange Act) or exempt
solicitation under Rule 14a-2(b)(1) or otherwise with respect to any Voting
Securities (including by the execution of actions by written consent), become a
“participant” or a “participant in a solicitation” (as such terms are defined or
used in Regulation 14A under the Exchange Act) with respect to the Company or
otherwise communicate with any stockholder of the Company pursuant to
Rule 14a-1(l)(2)(iv) under the Exchange Act regarding the Company;
(ii) initiate, propose or otherwise solicit, or participate in the solicitation
of, stockholders for the approval of one or more stockholder proposals with
respect to the Company, including any proposal made pursuant to Rule 14a-8 under
the Exchange Act, or encourage or induce any other individual or entity to
initiate any stockholder proposal relating to the Company, or make any demand or
request for any list of the holders of Voting Securities; (iii) form, encourage
the formation, join or in any way participate in a “group” which owns or seeks
or offers to acquire beneficial ownership of Voting Securities or rights to
acquire such securities  or which seeks or offers to acquire control of the
Company or influence its policies; (iv) solicit, seek or offer to effect,
negotiate with or provide any information to any party with respect to, make any
statement or proposal, whether written or oral, either alone or in

 

4

--------------------------------------------------------------------------------


 

concert with others, to the board of directors of the Company, to any director
or officer of the Company or to any other stockholder of the Company with
respect to, or otherwise formulate any plan or proposal or make any public
announcement, proposal, offer or filing under the Exchange Act, any similar or
successor statute or otherwise, or take action to cause the Company to make any
such filing, with respect to: (A) any form of business combination,
restructuring, recapitalization, dissolution or similar transaction involving
the Company or any subsidiary thereof, including, without limitation, a merger,
tender or exchange offer, share repurchase or liquidation of the Company’s
assets, (B) any acquisition or disposition of assets material to the Company, or
(C) any request to amend, waive or terminate the provisions of this Agreement;
(v) otherwise act, alone or in concert with others (including by providing
financing for another party), to seek or offer to acquire control of the Company
or influence, in any manner, its management, board of directors or policies; or
(vi) assist or encourage any third party, whether or not as part of a “group”
with such third party, to take any of the actions enumerated in this
Section 2.1(b).

 

Section 2.2            Non-disparagement.

 

(a)           Seller and each Oaktree Fund (each on its own behalf and on behalf
of its directors and officers and successors and assigns (collectively, the
“Seller Parties”)) agrees that, during the Standstill Period, it shall not, and
shall cause its Affiliates not to (whether directly or indirectly, individually
or in concert with others, publicly or privately, orally or in writing) engage
in any conduct or make, or cause to be made, any statement, observation or
opinion, or communicate any information that is calculated to or is reasonably
likely to have the effect of (i) undermining, impugning, disparaging, injuring
the reputation of or otherwise in any way reflecting adversely or detrimentally
upon the Company or any of its directors, officers, subsidiaries and Affiliates
or any of their respective successors and assigns, in each case known to Seller
or such Oaktree Fund or individual, as applicable, to be associated with the
Company (collectively, the “Company Parties”) or (ii) accusing or implying that
any Company Party engaged in any wrongful, unlawful or improper conduct;
provided, however, that (i) the Oaktree Funds and their Affiliates may make
truthful statements to their investors in the ordinary course of business
regarding the Company Parties as long as such investors are contractually bound
to maintain the confidentiality of such statements, and (ii) in the event that
Seller, an Oaktree Fund, or its directors, officers, successors or assigns (as
applicable) is requested pursuant to, or required by, applicable law, regulation
or legal process to testify or otherwise respond to a request from any
governmental authority, it, he or she shall (unless prohibited by law) notify
the Company promptly so that the Company may seek a protective order or other
appropriate remedy. In the event that no such protective order or other remedy
is obtained, or any Company Party waives compliance with the terms of this
Section 2.2(a), such Seller, Oaktree Fund, director, officer, successor or
assign shall furnish only such information which it is advised by counsel is
legally required and will exercise reasonable efforts to obtain reliable
assurance that such information will be accorded confidential treatment.

 

(b)           The Company (on its own behalf and on behalf of the Company
Parties) agrees that, during the Standstill Period, it shall not, and shall
cause its Affiliates not to (whether directly or indirectly, individually or in
concert with others, publicly or privately, orally or in writing) engage in any
conduct or make, or cause to be made, any statement, observation or opinion, or
communicate any information that is calculated to or is reasonably likely to
have the

 

5

--------------------------------------------------------------------------------


 

effect of (i) undermining, impugning, disparaging, injuring the reputation of or
otherwise in any way reflecting adversely or detrimentally upon any of the
Seller Parties or their Affiliates or (ii) accusing or implying that any Seller
Party or its Affiliates engaged in any wrongful, unlawful or improper conduct;
provided, however, that in the event that a Company Party is requested pursuant
to, or required by, applicable law, regulation or legal process to testify or
otherwise respond to a request from any governmental authority, the Company
shall (unless prohibited by law) notify Seller and the Oaktree Funds promptly so
that Seller and/or the Oaktree Funds, as applicable, may seek a protective order
or other appropriate remedy. In the event that no such protective order or other
remedy is obtained, or any Seller Party waives compliance with the terms of this
Section 2.2(b), such Company Party shall furnish only such information which it
is advised by counsel is legally required and will exercise reasonable efforts
to obtain reliable assurance that such information will be accorded confidential
treatment.

 

Section 2.3            Public Announcement; Public Filings.

 

(a)           Except as otherwise provided in this Section 2.3 or as required by
law or valid legal process, each party agrees not to issue any press release or
make any other public statement regarding this Agreement or the transactions
contemplated herein without the other parties’ prior written consent (not to be
unreasonably withheld, delayed or conditioned).

 

(b)           Promptly following the date hereof, Seller will cause to be filed
with the Securities and Exchange Commission an amendment to its Schedule 13D
and, prior to filing, will provide the Company and its counsel a reasonable
opportunity to review and comment upon such amendment.

 

(c)           Following the date hereof (and within four business days
hereafter, if so required), the Company may file with the Securities and
Exchange Commission a Current Report on Form 8-K regarding the transactions
contemplated herein and, prior to filing, will provide Seller and its counsel a
reasonable opportunity to review and comment on such Form 8-K.

 

Section 2.4            Waiver and Release of Claims

 

(a)           In further consideration of the parties’ execution, delivery and
performance hereof, Seller and the Oaktree Funds each hereby expressly waives,
releases, acquits and forever discharges the Company and its respective
subsidiaries, Affiliates, officers, directors, shareholders, employees,
partners, agents, attorneys, representatives, successors, assigns, heirs and
personal representatives (the “Company Released Parties”), and the Company
hereby expressly waives, releases, acquits and forever discharges Seller and the
Oaktree Funds and their respective subsidiaries, Affiliates, officers,
directors, employees, partners, agents, attorneys, representatives, successors,
assigns, heirs and personal representatives (the “Oaktree Released Parties”)
from any and all claims, demands and causes of action that such releasing party
has or claims to have related to the Company or its interests therein (with
respect to releases by Seller and the Oaktree Funds) or related to Seller and
the Oaktree Funds (with respect to releases by the Company), known or unknown,
of whatever nature, against the Company Released Parties or the Oaktree Released
Parties, as applicable, that exist or may exist as of, or at any time prior to,
the Closing Date. As used in this paragraph, “claims,” “demands” and “causes of
action” include, but are not limited to, contract claims, tort claims, equitable
claims and statutory claims of any

 

6

--------------------------------------------------------------------------------


 

type, including, for example and without limitation, claims for attorneys’ fees,
claims for breach of contract, breach of implied contract, breach of the implied
covenant of good faith and fair dealing, breach of fiduciary duty, conspiracy,
fraud, promissory fraud, fraudulent inducement of employment, tortuous
interference with business relations, tortuous interference with contractual
relations, estoppel, defamation, negligence, emotional distress, retaliation,
harassment, discrimination, personal injury, debts, accounts, compensatory
damages, punitive damages, liquidated damages, attorneys’ fees, costs or other
expenses; provided, however, that notwithstanding the foregoing provisions of
this Section 2.4 or any other provision of this Agreement, this release does not
and is not intended to release any claims and rights of the parties arising
under or incurred in connection with this Agreement.  Subject to the foregoing
proviso, each party understands and agrees, in compliance with any statute or
ordinance that requires a specific release of unknown claims or benefits, that
this Agreement includes a release of unknown claims, and each party hereby
expressly waives and relinquishes any and all claims, rights or benefits that it
may have which are unknown to such party at the time of the execution of this
Agreement or as of the Closing Date.

 

(b)           Each of Seller and the Oaktree Funds represents and warrants to
the Company and the Company represents and warrants to Seller and the Oaktree
Funds that it is not aware of any claim by any of them other than the claims
that are released by this Agreement (and any claims that may arise by virtue of
this Agreement). The parties hereto hereby waive any protection to which they
may otherwise be entitled against any Company Released Party or Oaktree Released
Party, as applicable, by virtue of any law. In particular, and not by way of
limitation, the parties represent and acknowledge that they are familiar with
Section 1542 of the California Civil Code, which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

The parties, being aware of the foregoing California Civil Code section, hereby
waive and relinquish any rights and/or benefits that they may have thereunder or
under any similar statute or common law principle of any state or jurisdiction.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF OAKTREE FUNDS

 

Seller and each Oaktree Fund, severally and not jointly, hereby make the
following representations and warranties to the Company, with each entity
included in Seller and the Oaktree Funds representing and warranting only as to
itself, to the extent applicable:

 

Section 3.1            Existence; Authority. Such entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite competence, power and authority to execute and
deliver this Agreement, to perform its or his obligations hereunder and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 3.2            Enforceability. This Agreement has been duly and validly
executed and delivered by such entity and, assuming due and valid authorization,
execution and delivery by the Company, this Agreement constitutes a legal, valid
and binding obligation of each of Seller and Oaktree, as applicable, enforceable
against each such person in accordance with its terms, except as such
enforceability may be affected by bankruptcy, insolvency, moratorium and other
similar laws relating to or affecting creditors’ rights generally and general
equitable principles.

 

Section 3.3            Ownership. Seller is the sole record owner of, and such
Oaktree Fund has an economic ownership interest in, the Purchased Shares as
shown on Exhibit A hereto, free and clear of any and all Liens. Seller has full
power and authority to transfer to the Company full legal ownership of the
Purchased Shares shown next to its name on Exhibit A, is not required to obtain
the approval of any person or governmental agency or organization to effect the
sale of such Purchased Shares, and the transfer of such Purchased Shares as
contemplated hereby will effectively vest in the Company good, valid and
marketable title to such Purchased Shares, free and clear of any and all Liens.

 

Section 3.4            Absence of Litigation. There is no suit, action,
investigation or proceeding pending or, to the knowledge of Seller or such
Oaktree Fund, threatened against such entity that could impair its ability to
perform its obligations hereunder or to consummate the transactions contemplated
hereby.

 

Section 3.5            No Brokers or Finders.  Neither Seller nor such Oaktree
Fund has incurred and neither will incur, directly or indirectly, as a result of
any action taken or permitted to be taken by or on behalf of any other selling
entity, any liability for brokerage or finders’ fees or agents’ commissions or
similar charges in connection with the execution and performance of the
transactions contemplated by this Agreement.

 

Section 3.6            Other Acknowledgments.

 

(a)           Seller and each Oaktree Fund hereby represents and acknowledges
that it is a sophisticated investor and that it knows that the Company may have
material Confidential Information concerning the Company and its condition
(financial and otherwise), results of operations, businesses, properties, plans
and prospects and that such information could be material to Seller’s or such
Oaktree Fund’s decision to sell its Purchased Shares or otherwise materially
adverse to its interests. Seller and each Oaktree Fund acknowledges and agrees
that the Company shall have no obligation to disclose to it any such information
and hereby waives and releases, to the fullest extent permitted by law
(including the federal securities laws), any and all claims and causes of action
it has or may have against the Company and its Affiliates, officers, directors,
employees, agents and representatives based upon, relating to or arising out of
nondisclosure of such information or the sale of the Purchased Shares hereunder.

 

(b)           Seller and each Oaktree Fund further represents that it has
adequate information concerning the business and financial condition of the
Company to make an informed decision regarding the sale of its Purchased Shares
and has, independently and without reliance upon the Company, made its or his
own analysis and decision to sell its Purchased Shares. With respect to legal,
tax, accounting, financial and other considerations involved in the transactions
contemplated by this Agreement, including the sale of its Purchased Shares,
Seller and each

 

8

--------------------------------------------------------------------------------


 

Oaktree Fund is not relying on the Company (or any agent or representative
thereof).  Seller and each Oaktree Fund has carefully considered and, to the
extent it believes such discussion necessary, discussed with professional legal,
tax, accounting, financial and other advisors the suitability of the
transactions contemplated by this Agreement, including the sale of its Purchased
Shares. Seller and each Oaktree Fund acknowledges that neither the Company nor
any of its directors, officers, subsidiaries or Affiliates has made or makes any
representations or warranties, whether express or implied, of any kind with
respect to the Company except as expressly set forth in this Agreement.

 

(c)           Seller and such Oaktree Fund are “accredited investors” as defined
in Rule 501 promulgated under the Securities Act. The sale of the Purchased
Shares by Seller (i) was privately negotiated in an independent transaction and
(ii) does not violate any rules or regulations applicable to Sellers or to the
Oaktree Funds.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company makes the following representations and warranties to Seller and the
Oaktree Funds:

 

Section 4.1            Existence; Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company has all requisite corporate power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement.

 

Section 4.2            Enforceability. This Agreement has been duly and validly
executed and delivered by the Company and, assuming due and valid authorization,
execution and delivery by Seller, this Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as such enforceability may be affected by bankruptcy, insolvency,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles.

 

Section 4.3            Absence of Litigation. There is no suit, action,
investigation or proceeding pending or, to the knowledge of the Company,
threatened against it that could impair the Company’s ability to perform its
obligations hereunder or to consummate the transactions contemplated hereby.

 

Section 4.4            No Brokers or Finders.  The Company has not incurred and
will not incur, directly or indirectly, as a result of any action taken or
permitted to be taken by or on behalf of the Company, any liability for broker’s
or finder’s fees or agents’ commissions or similar charges in connection with
the execution and performance of the transactions contemplated by this
Agreement.

 

9

--------------------------------------------------------------------------------


 

Section 4.5            Other Acknowledgments.  The purchase of the Purchased
Shares by the Company (i) was privately negotiated in an independent transaction
and (ii) does not violate any rules or regulations applicable to the Company or
its Affiliates.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1            Survival. Each of the representations, warranties,
covenants, and agreements in this Agreement or pursuant hereto shall survive the
Closing.  Notwithstanding any knowledge of facts determined or determinable by
any party by investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement or in any other documents or papers delivered in
connection herewith. Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement. Except as expressly set forth
in this Agreement, no party has made any representation warranty, covenant or
agreement with respect to the Purchased Shares or the Company.

 

Section 5.2            Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, cable, telecopy or
mail (registered or certified, postage prepaid, return receipt requested) to the
respective parties hereto addressed as follows:

 

If to the Company:

 

c/o tronc, Inc.
435 N. Michigan Avenue
Chicago, IL 60611
Attn:       Justin Dearborn
Facsimile: (213) 237-4401

 

With a copy to:

 

Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, IL 60654
Attn:       R. Scott Falk, P.C.
                Sanford E. Perl, P.C.
Facsimile: (312) 862-2200

 

If to Seller or the Oaktree Funds:

 

c/o Oaktree Tribune, L.P.
333 S. Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attn:       Emily Stephens
Facsimile: (213) 830-8599

 

With a copy to:

 

10

--------------------------------------------------------------------------------


 

Munger, Tolles & Olson LLP
350 S. Grand Avenue, 50th Floor
Los Angeles, CA 90071
Attn:  Robert Denham and Mary Ann Todd
Facsimile:  (213) 687-3702

 

Section 5.3            Certain Definitions. As used in this Agreement, (a) the
term “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Exchange Act; (b) the term “Voting Securities” shall mean the Company Shares and
any other securities of the Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
securities of the Company entitled to vote in the election of directors, whether
or not subject to the passage of time or other contingencies; and (c) the
Company and Seller and each Oaktree Fund will be referred to herein individually
as a “party” and collectively as “parties.”

 

Section 5.4            Specific Performance. The Company, on the one hand, and
Seller and each Oaktree Fund, on the other hand, acknowledge and agree that the
other would be irreparably injured by a breach of this Agreement and that money
damages are an inadequate remedy for an actual or threatened breach of this
Agreement. Accordingly, the parties agree to the granting of specific
performance of this Agreement and injunctive or other equitable relief as a
remedy for any such breach or threatened breach, without proof of actual
damages, and further agree to waive any requirement for the securing or posting
of any bond in connection with any such remedy. Such remedy shall not be deemed
to be the exclusive remedy for a breach of this Agreement, but shall be in
addition to all other remedies available at law or equity.

 

Section 5.5            No Waiver. Any waiver by any party hereto of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party hereto to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

Section 5.6            Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated by
such holding. The parties agree that the court making any such determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of, delete specific words or phrases in, or replace any such
invalid or unenforceable provision with one that is valid and enforceable and
that comes closest to expressing the intention of such invalid or unenforceable
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 

Section 5.7            Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that this Agreement (and any of the rights,
interests or obligations of any party hereunder) may not be assigned by any
party without the prior written consent of the other parties hereto, such
consent

 

11

--------------------------------------------------------------------------------


 

not to be unreasonably withheld. Any purported assignment of a party’s rights
under this Agreement in violation of the preceding sentence shall be null and
void.

 

Section 5.8            Entire Agreement; Amendments. This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and, except as expressly set forth herein, is not intended to confer upon any
person other than the parties hereto any rights or remedies hereunder. This
Agreement may be amended only by a written instrument duly executed by the
parties hereto or their respective permitted successors or assigns.

 

Section 5.9            Headings. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Section 5.10         Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to choice of law principles thereof that would cause the
application of the laws of any other jurisdiction.

 

Section 5.11         Submission to Jurisdiction. Each of the parties irrevocably
submits to the exclusive jurisdiction and service and venue in any federal or
state court sitting in the State of Delaware for the purposes of any action,
suit or proceeding arising out of or with respect to this Agreement. Each of the
parties irrevocably and unconditionally waives any objections to the laying of
venue of any action, suit or proceeding relating to this Agreement in any
federal or state court sitting in the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY.

 

Section 5.12         Counterparts; Facsimile. This Agreement may be executed in
counterparts, including by facsimile or .pdf electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

 

Section 5.13         Further Assurances. Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto agrees to execute such
additional documents, to use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

 

Section 5.14         Interpretation. The parties acknowledge and agree that this
Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is hereby waived.

 

Section 5.15         No Right of Set-Off.  Each party shall perform its
obligations under this Agreement without setoff, deduction, recoupment, or
withholding of any kind for amounts owed

 

12

--------------------------------------------------------------------------------


 

or payable by another party whether under this Agreement, applicable law, or
otherwise and whether relating to such other party’s breach or otherwise.

 

[SIGNATURE PAGES FOLLOW]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

TRONC, INC.

 

 

 

By:

/s/ Justin Dearborn

 

Name: Justin Dearborn

 

Title: Chief Executive Officer

 

 

OCM FIE, LLC

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:   

Authorized Signatory

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Authorized Signatory

 

 

 

Oaktree Tribune, L.P.

 

 

 

By:

Oaktree AIF Investments, L.P.

 

Its:

General Partner

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Authorized Signatory

 

 

 

OCM Opportunities Fund VII, L.P.

 

 

 

By:

OCM Opportunities Fund VII GP, L.P.

 

Its:

General Partner

 

 

 

By:

OCM Opportunities Fund VII GP Ltd.

 

Its:

General Partner

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Vice Chairman

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

OCM Opportunities Fund VIIb, L.P.

 

OCM Opportunities Fund VIIb (Parallel), L.P.

 

 

 

By:

OCM Opportunities Fund VIIb GP, L.P.

 

Its:

General Partner

 

 

 

By:

OCM Opportunities Fund VIIb GP Ltd.

 

Its:

General Partner

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Vice Chairman

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

 

Oaktree Opportunities Fund VIII, L.P.

 

Oaktree Opportunities Fund VIII (Parallel), L.P.

 

Oaktree Opportunities Fund VIII (Parallel 2), L.P.

 

 

 

By:

Oaktree Opportunities Fund VIII GP, L.P.

 

Its:

General Partner

 

 

 

By:

Oaktree Opportunities Fund VIII GP Ltd.

 

Its:

General Partner

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Vice Chairman

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

 

Oaktree Huntington Investment Fund, L.P.

 

 

 

By:

Oaktree Huntington Investment Fund GP, L.P.

 

Its:

General Partner

 

 

By:

Oaktree Huntington Investment Fund GP Ltd.

 

Its:

General Partner

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Vice Chairman

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

2

--------------------------------------------------------------------------------


 

Oaktree Opportunities Fund VIIIb, L.P.

 

Oaktree Opportunities Fund VIIIb (Parallel), L.P.

 

 

 

By:

Oaktree Opportunities Fund VIIIb GP, L.P.

 

Its:

General Partner

 

 

 

By:

Oaktree Opportunities Fund VIIIb GP Ltd.

 

Its:

General Partner

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Vice Chairman

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

 

Oaktree Value Opportunities Fund, L.P.

 

 

 

By:

Oaktree Value Opportunities Fund GP, L.P.

 

Its:

General Partner

 

 

 

By:

Oaktree Value Opportunities Fund GP Ltd.

 

Its:

General Partner

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Vice Chairman

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

 

Oaktree FF Investment Fund, L.P.

 

 

 

By:

Oaktree FF Investment Fund GP, L.P.

 

Its:

General Partner

 

 

 

By:

Oaktree FF Investment Fund GP Ltd.

 

Its:

General Partner

 

 

 

By:

Oaktree Capital Management, L.P.

 

Its:

Director

 

 

 

By:

/s/ John B. Frank

 

Name:

John B. Frank

 

Title:

Vice Chairman

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

I.             Record Ownership

 

Seller

 

Shares

Oaktree Tribune, L.P.

 

3,741,371

OCM FIE, LLC

 

4,576

 

II.            Economic Interests

 

Oaktree Fund

 

Economic Interest

 

OCM Opportunities Fund VII, L.P.

 

17.63

%

OCM Opportunities Fund VIIb, L.P.

 

55.84

%

OCM Opportunities Fund VIIb (Parallel), L.P.

 

6.68

%

Oaktree Opportunities Fund VIII, L.P.

 

7.70

%

Oaktree Opportunities Fund VIII (Parallel), L.P.

 

1.20

%

Oaktree Opportunities Fund VIII (Parallel 2), L.P.

 

0.26

%

Oaktree Huntington Investment Fund, L.P.

 

1.91

%

Oaktree Opportunities Fund VIIIb, L.P.

 

4.69

%

Oaktree Opportunities Fund VIIIb (Parallel), L.P.

 

1.16

%

Oaktree Value Opportunities Fund, L.P.

 

2.79

%

Oaktree FF Investment Fund, L.P.

 

0.13

%

 

4

--------------------------------------------------------------------------------